[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 21 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 22 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 23 
[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 24 
July 7, 1939. The opinion of the Court was delivered by
This action was commenced on October 13, 1936, and was brought by Chesterfield County to require the State Highway Department to turn over to it for cancellation certain bonds theretofore issued by the county under a reimbursement agreement with the department for highway construction. While this was the main purpose of the suit, other relief was also asked for. J.F. McBride was allowed on *Page 60 
motion to intervene as a party defendant in his own right and in behalf of all other property holders and taxpayers of the county. By consent, the cause was referred to A.F. Woods, Esq., as Special Referee, with directions to take the testimony and report to the Court on all issues of law and fact. This he did in due time, his findings and recommendations being favorable in the main to the contentions of the State Highway Department. On exceptions by the plaintiff and the defendant McBride, the matter was heard by his Honor, Judge Dennis, who confirmed the report in all particulars and made it the judgment of the Court.
From a careful study of the case as a whole, and especially so as to the questions raised by the exceptions and the argument of counsel thereabout, we are convinced that the Circuit Judge was right in the conclusions reached by him. The Special Referee clearly and ably discusses the contentions of the respective parties and correctly disposes of them under the law and the facts. His full treatment of every phase of the case makes it unnecessary to add anything to what he has said. We adopt his report as the opinion of the Court, and direct that it be incorporated in the report of the case.
The judgment of the Circuit Court is affirmed.
MESSRS. JUSTICES BONHAM, BAKER and FISHBURNE and MR. ACTING ASSOCIATE JUSTICE G.B. GREENE concur.
MR. JUSTICE CARTER did not participate on account of illness.